Citation Nr: 1511229	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bridging of the left anterior descending artery with diastolic collapse.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, July 2005 to October 2006, and October 2009 to December 2010, and active duty for training from August 2002 to December 2002 and August 2011 to November 2011.  He has additional unverified service in the Army National Guard.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Virtual VA file.

In characterizing the issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

In this regard, the Board notes that in a final rating decision of September 1997, the RO denied service connection for syncope.  At the time of this denial, the Veteran's cardiovascular disabilities were unclear.  It did not appear he had been diagnosed with syncope.  Since the 1997 denial, the Veteran has been diagnosed with bridging of the left anterior descending artery with diastolic collapse.  As this diagnosis was not of record at the time of the previous final denial, the Board finds that the claim at bar is a new claim, and must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2013 hearing, the Veteran testified that he receives treatment from an unidentified private cardiologist.  Hearing Transcript, p.7.  These records should be requested.

Additionally, in his March 2011 VA Form 21-526b, the Veteran indicated he receives treatment at the Fargo VA Healthcare System, including the Bismarck Community Based Outpatient Clinic.  VA treatment records have not been obtained in connection with this appeal.  The most recent VA treatment notes in the file are dated from 2008.  Current records should be obtained.

Also, an additional medical opinion is needed to resolve the appeal.  On VA examination in August 2011, a physician's assistant characterized the Veteran's current bridging of the left anterior descending artery with diastolic collapse as a "congenital coronary anomaly."

Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Roberts v. Derwinski, 2 Vet. App. 387 (1992).   This claim should be remanded in order for a cardiologist to fully address the implications of whether the Veteran's disability constitutes a congenital disease or congenital defect.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from his private cardiologist.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The RO should associate with the claims file all treatment records pertaining to the Veteran from the Fargo VA Healthcare system, to include the Bismarck Community Based Outpatient Clinic.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Schedule the Veteran for a VA examination with a cardiologist to determine the nature and etiology of his bridging of the left anterior descending artery with diastolic collapse. 

The examiner is to be provided access to the electronic claims folders in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

Following a review of the claims file, the examiner  the examiner should answer the following questions:  

   (a) Does the Veteran's bridging of the left anterior descending artery with diastolic collapse constitute a congenital defect or a congenital disease?  (Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

   (b) If the Veteran's bridging of the left anterior descending artery with diastolic collapse is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect during service? 

   (c) If the bridging of the left anterior descending artery with diastolic collapse is a disease, what evidence establishes that the condition pre-existed service?  Assuming that the left anterior descending artery with diastolic collapse preexisted service, is there evidence that there was natural progress of the disease process?  In this regard, please address service treatment records documenting emergency heart treatment, including those from August 2010 to November 2010.

A complete rationale should be provided for any opinion expressed.

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




